FILED
                             NOT FOR PUBLICATION                            MAR 04 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EUGENE DAYTON PRINGLE, JR., Ex                   No. 09-35047
rel,
                                                 D.C. No. 6:08-cv-06273-AA
               Plaintiff - Appellant,

  v.                                             MEMORANDUM *

HANK MAJETICH, Officer; et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Oregon
                     Ann L. Aiken, Chief District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

       Eugene Dayton Pringle appeals pro se the district court’s order dismissing

with prejudice Pringle’s 42 U.S.C. § 1983 action alleging constitutional violations

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

IL/RESEARCH
                                                                            09-35047
arising from a traffic stop for his failure to signal a turn, resulting in a civil citation.

We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district

court’s dismissal, Lee v. City of Los Angeles, 250 F.3d 668, 679 (9th Cir. 2001),

and for an abuse of discretion its denial of leave to amend, Allwaste, Inc. v. Hecht,

65 F.3d 1523, 1530 (9th Cir. 1995). We affirm.

       The district court properly dismissed Pringle’s claims against the State of

Oregon as barred by the Eleventh Amendment, see Edelman v. Jordan, 415 U.S.

651, 663 (1974), and his claims against the county justice of the peace as barred by

judicial immunity, Pierson v. Ray, 386 U.S. 547, 553-54 (1967).

       The district court properly dismissed Pringle’s claims against the police

officers because the complaint failed to plead facts that would establish that police

officers lacked probable cause to stop him for failing to signal a turn. See Cabrera

v. City of Huntington Park, 159 F.3d 374, 380 (9th Cir. 1998) (per curiam) (“To

prevail on his section 1983 claim for false arrest and imprisonment, [plaintiff]

would have to demonstrate that there was no probable cause to arrest him.”); Pena

v. Gardner, 976 F.2d 469, 471-72 (9th Cir. 1992) (per curiam) (holding that

plaintiff must plead essential elements of section 1983 claim or face dismissal).




IL/RESEARCH
                                             2                                    09-35047
       The district court properly denied Pringle leave to amend his complaint. See

Allwaste, Inc., 65 F.3d at 1530 (recognizing that a district court does not abuse its

discretion to deny leave to amend “where [it] reasonably conclude[s] that further

amendment would be futile.”); Miller v. Reed, 176 F.3d 1202, 1205-06 (9th Cir.

1999) (holding no constitutional right to drive); Monarch Travel Servs., Inc. v.

Associated Cultural Clubs, Inc., 466 F.2d 552, 554 (9th Cir. 1972) (holding

burdens on a particular mode of travel do not impose an impermissible restraint on

the constitutional right to travel).

       Pringle’s remaining contentions are unpersuasive.

       AFFIRMED.




IL/RESEARCH
                                           3                                 09-35047